    DISTRICT OF NEW JERSEY
    UNITED STATES BANKRUPTCY COURT

    Caption in Compliance with D.N.J. LBR 9004-2(c)                      Order Filed on March 12, 2020
                                                                         by Clerk
    Janelly Landa Esq. (ID #168652016)                                   U.S. Bankruptcy Court
    SCHILLER, KNAPP,                                                     District of New Jersey
    LEFKOWITZ & HERTZEL, LLP
    A LLP Formed in the State of New York
    30 Montgomery Street, Suite 1205
    Jersey City, New Jersey 07302
    (518) 786-9069
    Attorneys for Creditor, TD Auto Finance LLC

 In Re:
                                                           Case No.: 18-19684-JNP
          SHARON K. EDDY,
                                                           Judge: Hon. Jerrold N. Poslusny
                           Debtors.
                                                           Chapter: 13


          CONSENT ORDER RESOLVING MOTION FOR RELIEF FROM AUTOMATIC STAY

The relief set forth on the following pages, numbered two (2) through three (3) is hereby
ORDERED.




     DATED: March 12, 2020




                                                     1
    DISTRICT OF NEW JERSEY
    UNITED STATES BANKRUPTCY COURT

    Caption in Compliance with D.N.J. LBR 9004-2(c)
    Janelly Landa Esq. (ID #168652016)
    SCHILLER, KNAPP,
    LEFKOWITZ & HERTZEL, LLP
    A LLP Formed in the State of New York
    30 Montgomery Street, Suite 1205
    Jersey City, New Jersey 07302
    (518) 786-9069
    Attorneys for Creditor, TD Auto Finance LLC

 In Re:
                                                            Case No.: 18-19684-JNP
          SHARON K. EDDY
                       Debtor.                              Judge: Hon. Jerrold N. Poslusny

                                                            Chapter: 13


    CONSENT ORDER RESOLVING MOTION FOR RELIEF FROM AUTOMATIC STAY

          WHEREAS, TD Auto Finance LLC. (hereinafter "creditor") moved for an Order, pursuant to 11

U.S.C. Section 362(d)(1), authorizing relief from automatic stay, herein; and

          WHEREAS, the parties have agreed to resolve the instant dispute by this Consent Order;

          NOW THEREFORE, the creditor and debtor hereby agree as follows:

          1.     That the Order Vacating Automatic Stay as to Personal Property entered by this Court on

                 February 25, 2020 relative to the underlying motion is hereby vacated.

          2.     That the debtor shall cure the post-petition default of $2,154.61, while remaining current

                 on regular monthly payments, by making a series of payments as follows:

                                (1) Debtor shall make one payment in the amount of $359.10 to the

                                    creditor no later than April 3, 2020;

                                (2) Debtor shall make one payment in the amount of $359.10 to the

                                    creditor no later than May 3, 2020;
                                                        2
                                  (3) Debtor shall make one payment in the amount of $359.10 to the

                                      creditor no later than June 3, 2020;
                                  (4) Debtor shall make one payment in the amount of $359.10 to the

                                      creditor no later than July 3, 2020;

                                  (5) Debtor shall make one payment in the amount of $359.10 to the

                                     creditor no later than August 3, 2020;

                                  (6) Debtor shall make one payment in the amount of $359.11 to the

                                     creditor no later than September 3, 2020;




       2.      The debtor shall continue to make regular monthly payments pursuant to the terms of the

Retail Installment Contract in a timely fashion commencing with the payment due on or before

April 3, 2020 in the amount of $379.78.

       3.      In the event debtor fails to make any payment called for in this Consent Order within

thirty (30) days of the due date, creditor may submit a certification of default and a proposed Order for

Relief from Automatic Stay to the Court and serve a copy of such certification of default upon the

debtors and counsel for debtors. Fourteen (14) days after receipt of a certification of default, the Court

will enter an Order granting the creditor relief from the automatic stay unless the debtors have filed an

objection to the certification of default specifying reasons for the objection; in which case the Court will

set a hearing on the objection.




                                                       3
4.     The debtor shall reimburse the creditor through the Chapter 13 Plan for its attorneys’ fees in the

amount of $350.00 and costs of $181.00 for bringing the motion for relief from the automatic stay.


                                                     Schiller, Knapp, Lefkowitz & Hertzel, LLP
                                                     30 Montgomery Street, Suite 1205
                                                     Jersey City, New Jersey 07302
                                                     /s/ Brad J. Sadek
                                                     Brad J. Sadek, Esq.
                                                     Sadek and Cooper
/s/ Janelly Landa, Esq.                              1315 Walnut Street , Suite 502
Janelly Landa, Esq.                                  Philadelphia , Pennsylvania 19107
Attorneys for Creditor
Date: March 10, 2020                                Date:    March 6, 2020




                                                    4
